Citation Nr: 0720971	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-30 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than October 13, 
2004 for the establishment of a schedular 100 percent (total) 
disability rating, permanent in nature.

2.  Entitlement to a higher initial disability rating in 
excess of 10 percent for peripheral neuropathy, left forearm.

3.  Entitlement to an initial compensable disability rating 
for post-traumatic peripheral neuropathy, arm in the left 
lateral and medial cutaneous nerve.

4.  Entitlement to a higher initial disability rating in 
excess of 10 percent for post-traumatic peripheral 
neuropathy, left radial sensory.

5.  Entitlement to a higher initial disability rating in 
excess of 10 percent for post-traumatic peripheral 
neuropathy, left ulna sensory distribution of the left 
forearm.

6.  Entitlement to an initial compensable disability rating 
for post-traumatic peripheral neuropathy, right lateral 
cutaneous nerve of the right thigh.

7.  Entitlement to an initial compensable disability rating 
for post-traumatic peripheral neuropathy, right posterior 
cutaneous of the right thigh and leg.

8.  Entitlement to an initial compensable disability rating 
for post-traumatic peripheral neuropathy, sensory branch of 
the peroneal nerve on the right leg.

9.  Entitlement to a disability rating in excess of 10 
percent for cicatrices left forearm, volar surface distal 
third; dorsal surface distal third; left arm and hand; left 
knee.

10. Entitlement to a disability rating in excess of 10 
percent for residuals of a compound comminuted fracture of 
the left fibula.

11.  Entitlement to a disability rating in excess of 40 
percent for paralysis common peroneal nerve, right.

12.  Entitlement to a disability rating in excess of 10 
percent for residuals of a compound comminuted fracture, 
right femur.

13.  Entitlement to a disability rating in excess of 30 
percent for neuropathy, ulnar nerve, left.

14.  Entitlement to a disability rating in excess of 10 
percent for sialadenitis left parotid.

15.  Entitlement to a compensable disability rating for 
residuals of compound, comminuted fracture, left ulna 
(Minor).

16.  Entitlement to a compensable disability rating for 
residuals of fracture of the left fifth metacarpal.

17.  Entitlement to a total rating due to individual 
unemployability, by reason of service-connected disabilities 
(TDIU) for the period prior to October 13, 2004.




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1951 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board notes at this point that the April 2004 RO rating 
decision granted service connection and appears to have 
assigned 10 percent disability ratings for each of the 
veteran's service-connected scar disabilities (described as 
post-traumatic peripheral neuropathy).  The body of the July 
2004 statement of the case appears to affirm the assignment 
of these 10 percent ratings.  Nevertheless, the Board notes 
that the rating sheets in the April 2004, July 2004, and 
March 2005 rating decisions appear to show only 0 percent 
disability ratings for the veteran's post-traumatic 
peripheral neuropathy, right posterior cutaneous of the right 
thigh and right leg; post-traumatic peripheral neuropathy, 
sensory branch of peroneal nerve on the right leg; post-
traumatic peripheral neuropathy, right lateral cutaneous 
nerve of the right thigh; and, post-traumatic peripheral 
neuropathy, arm, in the left lateral and medial cutaneous 
nerve.  The Board hereby refers this matter to the RO for 
appropriate corrective action.

For reasons that are set forth in the REMAND portion of the 
decision below, the Board finds that a timely notice of 
disagreement was filed with respect to the issue of 
entitlement to a TDIU.  Pursuant to Manlincon v. West, 12 
Vet. App. 238 (1999) the Board is obligated to remand this 
issue for a Statement of the Case and, accordingly, such is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  In light of the fact that the veteran was 
adjudicated to be totally disabled on a schedular 100 percent 
basis, effective October 13, 2004, the issue is properly 
characterized as entitlement to a TDIU for the period prior 
to October 13, 2004.  

FINDINGS OF FACT

1.  On October 13, 2004, the veteran filed a claim of 
entitlement to service connection for additional disabilities 
(none of which are the subject of this decision), which was 
granted by the RO in March 2005 and given an effective date 
of October 13, 2004.

2.  The grant of service connection for the claims filed on 
October 13, 2004 increased the veteran's combined disability 
rating to a schedular 100 percent.  

3.  The RO granted a schedular 100 percent permanent 
disability rating as of October 13, 2004.

4.  The veteran's service-connected post-traumatic peripheral 
neuropathy, left forearm, is manifested by scars that are 
either painful to touch, numb, adherent or interfering with 
motion of the affected body part, but with no evidence of 
induration, inflammation or erosion and no scar in excess of 
77 square centimeters.

5.  The veteran's service-connected post-traumatic peripheral 
neuropathy, arm, in the left lateral and medial cutaneous 
nerve, is manifested by scars that are either painful to 
touch, numb, adherent or interfering with motion of the 
affected body part, but with no evidence of induration, 
inflammation or erosion and no scar in excess of 77 square 
centimeters.

6.  The veteran's service-connected post-traumatic peripheral 
neuropathy, left radial sensory, is manifested by scars that 
are either painful to touch, numb, adherent or interfering 
with motion of the affected body part, but with no evidence 
of induration, inflammation or erosion and no scar in excess 
of 77 square centimeters.

7.  The veteran's service-connected post-traumatic peripheral 
neuropathy, left ulna sensory distribution of the left 
forearm, is manifested by scars that are either painful to 
touch, numb, adherent or interfering with motion of the 
affected body part, but with no evidence of induration, 
inflammation or erosion and no scar in excess of 77 square 
centimeters.

8.  The veteran's service-connected post-traumatic peripheral 
neuropathy, right lateral cutaneous nerve of the right thigh, 
is manifested by scars that are either painful to touch, 
numb, adherent or interfering with motion of the affected 
body part, but with no evidence of induration, inflammation 
or erosion and no scar in excess of 77 square centimeters.

9.  The veteran's service-connected post-traumatic peripheral 
neuropathy, right posterior cutaneous of the right thigh and 
the right leg, is manifested by scars that are either painful 
to touch, numb, adherent or interfering with motion of the 
affected body part, but with no evidence of induration, 
inflammation or erosion and no scar in excess of 77 square 
centimeters.

10.  The veteran's service-connected post-traumatic 
peripheral neuropathy, sensory branch of the peroneal nerve 
on the right leg, is manifested by scars that are either 
painful to touch, numb, adherent or interfering with motion 
of the affected body part, but with no evidence of 
induration, inflammation or erosion and no scar in excess of 
77 square centimeters.

11.  The veteran's service-connected cicatrices left forearm, 
volar surface distal third; dorsal surface distal third; left 
arm and hand; left knee, is manifested by scars that are 
either painful to touch, numb, adherent or interfering with 
motion of the affected body part, but with no evidence of 
induration, inflammation or erosion and no scar in excess of 
77 square centimeters.

12.  The veteran's service-connected residuals of a compound, 
comminuted fracture of the left fibula are manifested by 
range of motion of the left knee from 10 to 115 degrees with 
painless crepitus and no evidence of recurrent subluxation or 
lateral instability.

13.  The veteran's service-connected paralysis common 
peroneal nerve, right, is manifested by complete paralysis 
resulting in a right foot drop.

14.  The veteran's service-connected residuals of a compound, 
comminuted fracture, right femur, are manifested by 
restriction of the range of motion of the right knee from 10 
degrees of extension to 115 degrees of flexion and 
restriction of the range of motion of the hip to 105 degrees 
of flexion and 25 degrees of abduction with no evidence of 
pain on motion of the right hip and no evidence of effusion, 
tenderness or instability of the right knee..

15.  The veteran's service-connected neuropathy, ulnar nerve, 
left, is manifested by paralysis of the ulnar nerve in the 
left upper extremity with no evidence of complete paralysis 
with "griffin claw" deformity.

16.  The veteran's service-connected sialadenitis, left 
parotid, is manifested by no active symptoms.

17.  The veteran's service-connected residuals of a compound, 
comminuted fracture, left ulna (Minor), are manifested by 
decreased left elbow flexion and extension with no evidence 
showing malunion with bad alignment.

18.  The veteran's service-connected residuals of a fracture 
of the left fifth metacarpal are manifested by abduction with 
full range of motion with no evidence of deformity.


CONCLUSIONS OF LAW

1.  The criteria for a schedular 100 percent permanent 
disability rating were not met prior to October 13, 2004.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 4.25 (2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for post-traumatic peripheral neuropathy, left 
forearm, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7801, 7804, 
7805.  

3.  The criteria for an initial disability rating in excess 
of 10 percent for post-traumatic peripheral neuropathy, arm 
in the left lateral and medial cutaneous nerve, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.118, Diagnostic Codes 7801, 7804, 7805.  

4.  The criteria for an initial disability rating in excess 
of 10 percent for post-traumatic peripheral neuropathy, left 
radial sensory, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 
7801, 7804, 7805.  

5.  The criteria for an initial disability rating in excess 
of 10 percent for post-traumatic peripheral neuropathy, left 
ulna sensory distribution of the left forearm, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.118, Diagnostic Codes 7801, 7804, 7805.  

6.  The criteria for an initial disability rating in excess 
of 10 percent for post-traumatic peripheral neuropathy, right 
lateral cutaneous nerve of the right thigh, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.118, Diagnostic Codes 7801, 7804, 7805.  

7.  The criteria for an initial disability rating in excess 
of 10 percent for post-traumatic peripheral neuropathy, right 
posterior cutaneous of the right thigh and leg, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.118, Diagnostic Codes 7801, 7804, 7805.  

8.  The criteria for an initial disability rating in excess 
of 10 percent for post-traumatic peripheral neuropathy, 
sensory branch of the peroneal nerve on the right leg, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.118, Diagnostic Codes 7801, 7804, 7805.  

9.  The criteria for a disability rating in excess of 10 
percent for cicatrices left forearm, volar surface distal 
third; dorsal surface distal third; left arm and hand; left 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7801, 7804, 
7805.  

10.  The criteria for a disability rating in excess of 10 
percent for residuals of a compound comminuted fracture of 
the left fibula have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261, (2006); VAOPGCPREC 9-2004, VAOPGCPREC 9-98.  

11.  The criteria for a disability rating in excess of 40 
percent for paralysis common peroneal nerve, right, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.68, 4.71(a), 
4.124(a), Diagnostic Codes 5165, 8521 (2006).  

12.  The criteria for a disability rating in excess of 10 
percent for residuals of a compound, comminuted fracture, 
right femur, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71(a) Diagnostic Codes 5252, 5255 
(2006).  

13.  The criteria for a disability rating in excess of 30 
percent for neuropathy, ulnar nerve, left, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124(a) Diagnostic Code 8516 
(2006).  

14.  The criteria for a disability rating in excess of 10 
percent for sialadenitis, left parotid, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114 Diagnostic Code 7203 
(2006).  

15.  The criteria for a compensable disability rating for 
residuals of a compound, comminuted fracture, left ulna 
(Minor), have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71(a) Diagnostic Code 5211 (2006).  

16.  The criteria for a compensable disability rating for 
residuals of a fracture of the left fifth metacarpal have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71(a) Diagnostic Code 5227 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007); see 
also Pelegrini, 18 Vet. App. at 121.

In this case, in February 2003, November 2004, February 2005, 
September 2005 and March 2006 letters, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate increased rating, and effective date 
claims, as well as specifying what information and evidence 
must be submitted by him, what information and evidence will 
be obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims.  The 
Board acknowledges that the information regarding all five 
elements of a service connection claim was not provided until 
after the rating decisions on appeal were issued.  
Specifically, the veteran did not receive timely notice of 
the information necessary to establish increased ratings and 
effective dates.  The question that must be addressed is 
whether the veteran was prejudiced as a result of the 
untimely notice as it pertains to increased rating and 
effective date claims  After the initial decisions, the 
veteran was provided proper notice as to the evidence 
necessary to establish a rating and an effective date and he 
was given an opportunity to respond to such notice.  As a 
result, the Board finds that the veteran has not been 
prejudiced by the untimely notice.  Moreover, it is pertinent 
to note that the evidence does not show, nor does the veteran 
or his representative contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield, supra (due process 
concerns with respect to VCAA notice must be pled with 
specificity).

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service medical records and 
VA treatment records.  The Board notes that the veteran has 
been afforded several VA examinations in connection with his 
claims.  As such, the Board finds that the record includes 
sufficient medical evidence to decide the claims at hand and 
that the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Facts

The record reflects that the disabilities which are the 
subject of this appeal were sustained in May 1953 when the 
veteran was injured by a hand grenade explosion in Korea.  He 
sustained multiple wounds of the left upper extremity, both 
lower extremities, left buttocks, and left side of the face, 
to include multiple leg, arm, and hand fractures.  He was 
hospitalized extensively in service until his separation due 
to physical disability in December 1953.  The Board has 
carefully reviewed the service medical records in their 
entirety. 

A February 2003 VA dermatology examination report shows that 
on physical examination, the veteran had multiple scars.  The 
first scar described was a 6 cm by 1 cm depressed, atrophic, 
hyperpigmented, stable, linear scar of the dorsum of the left 
wrist that was adherent to the underlying tendon but not 
painful to touch.  The scar was interfering with movements of 
the wrist.  There was no evidence of induration, inflammation 
or erosion.  A 5 cm by .3 cm skin-colored, depressed scar of 
the dorsum of the left hand was also noted.  The scar was 
described as adherent to the underlying tendon and not 
painful to touch, but numb.  The scar was interfering with 
movements of the finger.  A 3 cm by 2 cm lichenified, 
hyperpigmented patch at the distal edge of the scar was noted 
to be secondary to chronic pruritis.

Multiple .2 cm by .2 cm to 1.0 cm by .2 cm scars were noted 
on the dorsal hand.  The scars were irregular, linear, 
depigmented, and not painful to touch.  There was also a 5 cm 
by 3 cm well-circumcised, hyperpigmented scar of the left 
anterior wrist secondary to a graft that was painful to touch 
and interfering with movements of the hands, but stable.  
There was no evidence of induration, inflammation or erosion.  

A 24 cm by .3 cm linear, hypopigmented linear scar was noted 
on the right lateral thigh with a 6 cm by .3 cm depressed 
area of the distal edge which was not painful to touch but 
was interfering with the movement of the foot.  There was no 
evidence of adherence, induration, inflammation or erosion.

There were 5 cm by .3 cm, 3 cm by .3 cm, and 2 cm by .3 cm 
depressed and linear scars of the right lateral thigh, not 
painful to touch.  There was a 33 cm by .3 cm linear, skin-
colored scar of the right lateral thigh and lower leg, not 
painful to touch but interfering with the movement of the 
foot.  A 9 cm by .3 cm linear, skin-colored scar of the right 
anterior thigh and lower leg was also noted.  It was not 
painful to touch but interfered with the movements of the 
foot.

There were 6 cm by .3 cm, and 3 cm by .3 cm skin-colored 
linear scars of the left medial knee and anterior knee that 
were not painful to touch and did not interfere with the 
range of motion of the leg.  There were four .3 cm and .2 cm 
hypopigmented, linear, stable scars of the right anterior 
knee that were not painful to touch. These scars had no 
evidence of induration, adherence, inflammation or erosion.  
There was also an 8 cm by 5 cm hyperpigmented, atrophic, 
xerotic patch of the left anterior thigh, not painful to 
touch.

The examiner also noted a 6 cm by 2 cm, a 5 cm by 2 cm, a 3 
cm by 2 cm and a 1 cm by 1 cm hypertrophic, hyperpigmented, 
irregular, indurated, linear scars of the left lateral upper 
arm and shoulder, not painful to touch and not interfering 
with the range of motion of the arm.  Finally, the examiner 
noted a 2 cm by 1 cm indurated, hypertrophic, skin-colored 
scar of the left buttock, not painful to touch.  There was no 
evidence of adherence, inflammation or erosion of the these 
scars.

A February 2003 VA neurological examination report noted that 
the veteran denied paresthesia in either the right arm or the 
left leg.  He stated that the numbness had gotten worse in 
the left hand over the dorsal aspect and also the median two 
digits. The veteran alleged that the right leg had become 
weaker and also numb.  On examination, there was decreased 
sensation to fine touch and pinprick from the wrist distally 
in the arms, left greater than right.  In the left hand, 
there was loss of sensation in the median and ulnar and from 
the mid-calf distally in the legs.  There was a moderately 
severe loss of vibration at the knee in a symmetrical 
stocking fashion.  Motor strength was normal in all 
extremities with the exception of weakness in the left hand 
and wrist and right leg and ankle.  The veteran's reflexes 
were absent bilaterally in a symmetrical fashion and the toes 
were downgoing bilaterally.  His right common peroneal palsy 
and left ulnar neuritis palsy were described as moderately 
severe in nature.

A March 2003 VA examination report notes the veteran's 
history of left parotid gland infection.  The veteran denied 
any current problems with swelling or bleeding.  In fact, the 
examination report reflects that the veteran denied any 
current symptoms related to his left parotid gland.  On 
examination, the left parotid gland was entirely normal.  
There was no evidence of any acute infection or swelling 
noted.

A February 2003 VA examination report notes the veteran's 
complaints of pain and weakness in the left hand, a right 
foot drop, and paresthesias and pain in the right thigh.  The 
veteran reported wearing a drop foot brace to drive but 
denied difficulty with activities of daily living.  On 
physical examination, the veteran walked with a steppage 
gait.  His left knee jerk and left ankle jerk were absent.  
There was hypesthesia of the dorsum of the medial half of the 
right foot.  There was absence of active power of the right 
peroneal and anterior tibial muscles.  There was diminished 
power of the right posterior tibial muscles.  There was no 
clawing of the fingers of the left hand.  There was weakness 
in the left third volar interosseous muscle so that the left 
fifth finger was held in abduction.  There was no palpable 
muscle belly of the left first dorsal interosseous muscle.  
There was full active flexion and extension of the fingers of 
the left hand.  There was hypesthesia of the left thumb and 
index finger and the distal and middle phalanges of the left 
middle finger.  Wrist and forearm range of motion was 
complete and painless, bilaterally.  There was no deformity 
of the left fifth metacarpal.  There was no effusion, 
tenderness or instability of either knee.  The range of 
motion of the knees was 10 to 115 degrees with painless 
crepitus.  Right hip flexion was to 105 degrees, abduction to 
25 degrees, internal rotation to 10 degrees and external 
rotation to 30 degrees.  There was no pain on hip motion.  
The passive range of motion of the ankles was to 10 degrees 
of dorsiflexion and 50 degrees of plantar flexion.  There was 
no swelling, tenderness or instability of the ankles.  The 
examiner diagnosed neuropathy of the right sciatic nerve, 
post traumatic; paralysis of the right common peroneal nerve; 
partial paralysis of the right tibial nerve; and left ulnar 
nerve palsy.

A March 2004 VA examination report notes that on examination, 
the veteran's motor strength was decreased in the left 
forearm, his left elbow flexion and extension were decreased, 
and his left hand grip was decreased.  Left forearm and elbow 
extension and flexion were 4 out of 5.  Left hand grip was 4 
out of 5.  There was decreased motor strength noted on ulnar 
and radial distribution of the finger on the left hand.  
There was decreased motion noted on the right hip, right knee 
and right leg to 4 out of 5.  Right foot drop was noted.  
Deep tendon reflexes were hypoactive.  Knee jerks were 1+ and 
symmetrical.  Ankle jerks were trace.  Sensation to pinprick 
was decreased on the left shoulder C5 distribution, left arm 
and forearm in the medial and lateral cutaneous division of 
the left arm and forearm and also radial and ulnar nerve 
distribution of the left forearm.  On the right side, the 
sensory to pinprick was diminished on the right lateral 
thigh, on the right lateral cutaneous nerve, and also on the 
right leg and right peroneal nerve distribution and right 
posterolateral cutaneous nerve of the right leg and thigh.  
On both feet, the sensation to pinprick was diminished, right 
more than left.  The examiner noted that the veteran had 
severe functional impairment due to his service-connected 
disabilities.

A March 2004 general medical VA examination report reflects 
that the veteran complained of right foot drop, decreased 
grip in his left hand and constant pain in his right leg and 
left upper extremity.  On examination, decreased grip 
strength in the left hand and right foot drop were noted.  It 
was noted that the veteran was wearing a right foot brace.

A separate March 2004 VA examination report notes the 
veteran's complaints of pain in the left wrist, bilateral 
knees and right ankle and increased pain and numbness of his 
right leg.  On examination, range of motion of the left wrist 
was 20 degrees of dorsiflexion, 45 degrees of palmar flexion, 
radial deviation to 20 degrees and 0 degrees of ulnar 
deviation.  There was full range of motion of the fifth 
finger on the left hand.  There was decreased sensation in 
the ulnar distribution of the hand.  There was full strength 
in the muscles of the fingers of the left hand.  The 
veteran's bilateral knees were normal on examination, 
including full range of motion.  The right ankle exhibited 
decreased dorsiflexion.  There was decreased sensation in the 
distribution of the peroneal nerve.  The examiner noted that 
the veteran was capable of sedentary employment only.

A December 2004 VA examination report notes the veteran's 
complaints of pain and numbness in his extremities.  On 
examination, the veteran's hands were warm to the touch with 
dry skin and brittle nails.  His grip was slightly decreased 
on the left hand, but the color was within normal limits and 
the radial pulses were intact.  
On examination of the feet, the dorsalis pedis pulses were 
decreased.  The veteran was unable to dorsiflex the right 
lower extremity.  Color and temperature appeared to be within 
normal limits.  Sensation appeared within normal limits on 
both the hands and the feet.  

The veteran walked with a limp and had a brace on the right 
foot.  Strength was full in all extremities except for a 
weakened grip in the left hand and inability to dorsiflex the 
right foot.  The veteran stated that he was right hand 
dominant.  On the left hand, there was a mild deformity of 
the head of the first metacarpal.  There was no evidence of 
acute fracture or dislocation.  There was no significant soft 
tissue swelling.  

VA treatment records for 2003 and 2004 show continued 
complaints of left upper extremity numbness.

Analysis

Earlier Effective Date Claim

The veteran has requested an earlier effective date for the 
grant of a combined 100 percent permanent disability rating.  
The Board notes that the veteran had a combined disability 
rating of 80 percent, as reflected in the July 2004 rating 
decision, from August 28, 2002.  The veteran filed a claim 
for service connection for additional disabilities on October 
13, 2004.  In March 2005, the RO issued a rating decision 
which granted these additional service connection claims, 
which included post-traumatic stress disorder and residuals 
of cold injuries involving the upper and lower extremities.  
Each of these was assigned a separate disability rating; the 
effective date of service connection was October 13, 2004.  
Upon the grant of these claims, the veteran's combined 
disability rating equaled 100 percent and the RO granted an 
effective date of October 13, 2004 for this 100 percent 
combined disability rating.  The current effective date of 
the veteran's combined 100 percent disability rating is the 
same date on which service connection for the additional 
disabilities became effective, which was the date of the 
claim for service connection for the additional disabilities.  
The Board also notes that the veteran's combined 100 percent 
disability rating was characterized as permanent by the RO on 
the date it became effective.

A 100 percent permanent disability rating is granted when the 
veteran's combined disability ratings equal 100 percent and 
are considered to be permanent in nature.  The 100 percent 
permanent disability rating was based on the grant of service 
connection for the claims filed on October 13, 2004.  In this 
case, the grant of a 100 percent permanent disability rating 
cannot be earlier than the grant of service connection for 
the additional disabilities which combined to increase his 
overall disability rating to 100 percent.  Accordingly, an 
effective date prior to October 13, 2004 (the effective date 
of the additional claims for service connection) cannot be 
assigned for the 100 percent permanent disability rating.

Increased Ratings Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Furthermore, 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when a veteran 
initiates an appeal of the original assignment of disability 
evaluation following the award of service connection, the 
severity of this disability is to be considered during the 
entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119(1999).

In the present case, it should be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination



Scars

The Board initially turns to the issue of the disability 
ratings assigned for the veteran's multiple scars.  As noted 
above, the medical evidence of record shows scars on the 
veteran's left upper extremity, left lower extremity, and 
right lower extremity.  The RO has assigned eight separate 
disability ratings for these scars under Diagnostic Code 
7804.  The Board initially notes that although the April 2004 
rating decision and subsequent rating decisions show some of 
these ratings as noncompensable, the body of the April 2004 
rating decision and the November 2004 statement of the case 
clearly show that the RO intended to rate each of the eight 
disabilities as 10 percent disabling.  

The disabilities in question are characterized for rating 
purposes as:  1) cicatrices of left forearm, volar surface 
distal third, dorsal surface distal third, left arm and hand, 
left knee; 2) post-traumatic peripheral neuropathy, left 
radial sensory; 3) post-traumatic peripheral neuropathy, left 
ulnar sensory distribution of the left forearm; 4) post-
traumatic peripheral neuropathy of the left forearm; 5) post-
traumatic peripheral neuropathy, right lateral cutaneous 
nerve of the right thigh; 6) post-traumatic peripheral 
neuropathy, right posterior cutaneous nerve of the right 
thigh and right leg; 7) post-traumatic peripheral neuropathy, 
sensory branch of peroneal nerve of the right leg; and 8) 
post-traumatic peripheral neuropathy of the left arm, lateral 
and medial cutaneous nerve.  

The Board notes that although the majority of these 
disabilities are characterized as some form of peripheral 
neuropathy, the RO has rated these disabilities on the basis 
of the criteria for rating scars.  The Board finds this 
appropriate as the veteran's disabilities are manifested by 
multiple scars and because the veteran is currently 
separately rated for the neurologic and orthopedic 
manifestations of his left upper extremity and bilateral 
lower extremity disabilities.  As such, the Board will now 
address the current severity of the veteran's service-
connected scars and will then address the separate 
neurological and orthopedic manifestations of his service-
connected disabilities.

The veteran's service-connected scars have been rated under 
Diagnostic Code 7804.  The rating criteria under Diagnostic 
Code 7804 provide for assignment of a maximum 10 percent 
evaluation for superficial scars, other than on the head, 
face or neck, that are painful on examination but are not 
unstable, do not cause limited motion, or cover an area of 
144 square inches or greater.  A disability in excess of 10 
percent is available under Diagnostic Code 7801 for scars 
that are deep or that cause limited motion and cover an area 
of 77 square centimeters or more.  Finally, the Board notes 
that under Diagnostic Code 7805, scars that cause limitation 
of motion can be rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7804, 7805.  

The Board initially notes that none of the veteran's scars 
cover an area of 77 square centimeters or more.  As such, a 
higher disability ratings would not be warranted under 
Diagnostic Code 7801.  In order for a higher rating to be 
assigned under Diagnostic Code 7805, there would have to be a 
showing that the scar limited the function of the part 
affected.  However, the Board notes that limitation of 
function has already been considered as part of the veteran's 
left upper extremity and right lower extremity disabilities 
under Diagnostic Codes 5255, 5261, 5262, 5211, and 5227.  
Consideration of the same symptomatology under various 
diagnoses ("pyramiding") is forbidden by VA regulation.  38 
C.F.R. § 4.14.  As such, the Board finds that the 
preponderance of the evidence is against the assignment of an 
evaluation higher than 10 percent for any of the veteran's 
service-connected scars.

Left Fibula Fracture

The Board now turns to the veteran's service-connected 
disability, described for rating purposes as residuals of a 
compound comminuted fracture of the left fibula, which is 
currently rated as 10 percent disabling under Diagnostic 
Codes 5261 and 5262.  

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating and flexion that is limited to 
30 degrees warrants a 20 percent rating.  Under Code 5261, 
extension that is limited to 10 degrees warrants a 10 percent 
rating and extension limited to 15 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71(a), Diagnostic Codes 5260, 
5261.  The Board notes that standard motion of a knee is from 
0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II.  

The Board also notes that a recent General Counsel Opinion, 
VAOPGCOREC 9-2004, states that separate ratings under 
Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned 
for disability of the same joint.  Additionally, the Board 
notes that separate ratings may be assigned for knee 
disability under Diagnostic Codes 5003 and 5257 where there 
is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  The cited opinions of the VA's 
General Counsel appear to require persuasive evidence that a 
claimant actually suffers from the symptomatology set forth 
in the different rating codes before separate ratings may be 
assigned.  

As noted above, the relevant medical evidence of record 
pertinent to the veteran's left fibula disability includes a 
February 2003 VA examination report which shows the range of 
motion of the veteran's knees was 10 to 115 degrees with 
painless crepitus.  A March 2004 VA examination report notes 
that on examination, the veteran had decreased range of 
motion of the right knee.  A separate March 2004 VA 
examination report notes that the veteran's bilateral knees 
were normal on examination, including full range of motion.  

Thus, at most, the medical evidence of record shows extension 
limited to 10 degrees and flexion limited to 115 degrees.  As 
such, the evidence of record does not show evidence of 
limitation of extension to 20 degrees to warrant a 20 percent 
disability rating under Diagnostic Code 5261.  Additionally, 
as the regulations allow separate ratings under Diagnostic 
Codes 5260 and 5261, the Board must address whether or not a 
separate 10 percent disability rating is warranted for 
limitation of flexion under Diagnostic Code 5260.  As the 
record does not show that the veteran has flexion limited to 
45 degrees, the Board finds that a separate 10 percent 
disability rating is not warranted under Diagnostic Code 
5260.  Finally, the Board notes that as there is no objective 
medical evidence of recurrent subluxation or lateral 
instability, particularly in light of the March 2004 VA 
examination report showing a left knee that was entirely 
within normal limits on clinical examination.  As such, a 
disability rating in excess of 10 percent under Diagnostic 
Codes 5261 is not warranted and separate compensable 
disability ratings under Diagnostic Codes 5260 and 5257 are 
also not warranted for the veteran's service-connected left 
femur disability.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions as there is no objective 
medical evidence of record showing additional limitation of 
function due to symptoms that include pain, weakness, 
fatigability, lack of endurance, or incoordination.

Paralysis of the Right Common Peroneal Nerve

The Board now turns to the issue of an increased rating for 
the veteran's service connected disability, described for 
rating purposes as paralysis common peroneal nerve, right, 
currently rated under Diagnostic Code 8521.  Diagnostic Code 
8521 states that complete paralysis of the common peroneal 
nerve manifested by foot drop and slight droop of the first 
phalanges of all toes, an inability to dorsiflex the foot, 
loss of extension of proximal phalanges of toes, lost 
abduction, weakened adduction, and anesthesia that covers the 
entire dorsum of the foot and toes, merits a 40 percent 
disability.  This is the highest disability rating available 
for paralysis of this nerve.  

There is no question that the veteran does not have the 
ability to dorsiflex the right ankle which results in a right 
foot drop.  However, as noted, the veteran is currently rated 
under the highest schedular disability rating available for 
paralysis of the common peroneal nerve.  As such, a higher 
disability rating is not warranted.  Additionally, the Board 
notes at this point that assigning a disability rating in 
excess of 40 percent for this disability would violate the 
"amputation rule", which provides that the combined rating 
for disabilities of an extremity shall not exceed the rating 
for the amputation at that elective level, were amputation to 
be performed.  See 38 C.F.R. § 4.68.  Amputation of the leg 
at the lower level, permitting prosthesis, warrants a 40 
percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5165.

Right Femur Fracture

The Board will now address the issue of entitlement to an 
increased rating for residuals of a compound comminuted 
fracture, right femur, which has been rated by the RO as 10 
percent disabling under the provisions of Diagnostic Code 
5255.  Diagnostic Code 5255, which provides for malunion or 
impairment of the femur with knee or hip disability, dictates 
that malunion of the femur with slight knee or hip disability 
warrants a 10 percent disability rating, malunion of the 
femur with moderate knee or hip disability warrants a 20 
percent rating, and malunion of the femur with marked knee or 
hip disability warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255.  The Board notes at this point 
that Diagnostic Code 5252 provides for limitation of flexion 
of the thigh.  Specifically, it dictates that flexion limited 
to 45 degrees warrants a 10 percent disability rating and 
flexion limited to 30 degrees warrants a 20 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

As noted above, a February 2003 VA neurological examination 
report noted weakness in the right leg.  A separate February 
2003 VA examination report showed that there was no effusion, 
tenderness, or instability of the right knee and that the 
range of motion of the right knee was 10 to 115 degrees with 
painless crepitus.  Right hip flexion was to 105 degrees, 
abduction to 25 degrees, internal rotation to 10 degrees and 
external rotation to 30 degrees.  There was no pain on hip 
motion.  A March 2004 VA examination report noted that the 
veteran had decreased motion of the right hip and right knee.  
A separate March 2004 VA examination report noted that the 
veteran's right knee was normal on examination, including 
having full range of motion.  

In summary, the veteran's residuals of a right femur fracture 
disability are manifested by, at most, only slight 
restriction of range of motion of the right knee to 10 
degrees of extension and 115 degrees of flexion and slight 
restriction to range of motion of the hip to 105 degrees of 
flexion and 25 degrees of abduction.  In addition, the 
medical evidence of record shows that the residuals of the 
veteran's right femur fracture result in no more than slight 
impairment of the hip and knee as the veteran does not have 
pain on motion of the hip and his knee has no evidence of 
effusion, tenderness or instability and, in fact, was found 
to be completely within normal limits at the March 2004 VA 
examination.  As such, the Board finds that the veteran's 
right femur fracture disability is manifested by no more than 
slight disability of the hip and knee.  Therefore, the 
current 10 percent disability rating for the veteran's 
residuals of a right femur fracture under the provisions of 
Diagnostic Code 5255 is appropriate and a higher disability 
rating is not warranted.  Moreover, there is no evidence of 
limitation of flexion of the hip to 30 degrees to warrant a 
disability rating in excess of 10 percent under Diagnostic 
Code 5252.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions as there is no objective 
medical evidence of record showing additional limitation of 
function due to symptoms that include pain, weakness, 
fatigability, lack of endurance.

Ulnar Nerve Neuropathy

The veteran's service-connected disability, described for 
rating purposes as neuropathy, ulnar nerve, left (Minor), is 
currently evaluated as 30 percent disabling under the 
criteria of Diagnostic Code 8516.  Under Diagnostic Code 
8516, the only disability rating available in excess of 30 
percent for the nondominant side is a 50 percent disability 
rating.  A 50 percent disability rating is only assigned for 
complete paralysis of the ulnar nerve of the nondominant 
extremity when there is "griffin claw" deformity, due to 
flexor contraction of the ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; and flexion of wrist weakened.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516.

As noted above, the February 2003 VA neurological examination 
report showed that the veteran had decreased sensation to 
fine touch and pinprick from the wrist distally in the left 
arm and a loss of sensation in the median and ulnar nerves.  
A separate February 2003 VA examination report noted no 
clawing of the fingers of the left hand and full active 
flexion and extension of the fingers of the left hand but 
weakness in the left third volar interosseous muscle so that 
the left fifth finger was held in abduction as well as 
hypesthesia of the left thumb and index finger and the distal 
and middle phalanges of the left middle finger.  A March 2004 
VA examination report showed decreased motor strength noted 
on ulnar and radial distribution of the fingers on the left 
hand and decreased sensation to pinprick in the left upper 
extremity, including the ulnar nerve distribution of the left 
forearm.  A separate March 2004 VA examination report notes 
full range of motion of the fifth finger on the left hand 
with full strength in the muscles of the fingers of the left 
hand but decreased sensation in the ulnar distribution of the 
hand.  

In summary, although the evidence clearly shows severe 
paralysis of the ulnar nerve in the left upper extremity to 
warrant a 30 percent disability rating, there is no evidence 
of complete paralysis with "griffin claw" deformity in order 
to warrant a 50 percent disability rating.  In fact, the 
February 2003 VA examination report noted no clawing and full 
active flexion and extension of the fingers of the left hand 
and the March 2004 VA examination report noted full strength 
in the muscles of the fingers of the left hand.  As such, a 
disability rating in excess of 30 percent is not warranted 
for the veteran's service-connected neuropathy of the left 
ulnar nerve.

Left Parotid Sialadenitis

The veteran's left parotid sialadenitis is currently rated by 
analogy as 10 percent disabling under the provisions of 
Diagnostic Code 7203 which provides for stricture of the 
esophagus.  (When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but also 
the anatomical localization and symptomatology are closely 
analogous).

Diagnostic Code 7203 provides a 30 percent disability rating 
for moderate stricture of the esophagus.  38 C.F.R. § 4.114, 
Diagnostic Code 7203.  As noted above, the medical evidence 
of record shows that at his March 2003 VA examination, the 
veteran reported a history of left parotid gland infection 
but denied any current symptoms related to his left parotid 
gland. Additionally, on examination, the left parotid gland 
was entirely normal as there was no evidence of any acute 
infection or swelling noted.  As such, the Board finds that 
the veteran's left parotid sialadenitis disability is 
currently not manifested by any symptoms and is certainly not 
manifested by symptoms resulting in moderate stricture of the 
esophagus.  As such, the Board finds that the current 10 
percent disability rating is appropriate and that a 
disability rating in excess of 10 percent is not warranted.

Left Ulna Fracture

The veteran's service-connected disability, described for 
ratings purposes as residuals of compound, comminuted 
facture, left ulnar (Minor), is currently rated as 
noncompensable under the provisions of Diagnostic Code 5211.  
Diagnostic Code 5211 provides for impairment of the ulna and 
dictates that impairment of the ulna manifested by malunion 
with bad alignment warrants a 10 percent disability rating.  
38 C.F.R. § 4.71(a), Diagnostic Code 5211.

As noted previously, a February 2003 VA examination report 
showed full, painless range of motion of the left forearm and 
a March 2004 VA examination report showed that the veteran's 
left elbow flexion and extension were decreased.  However, 
there is no evidence of record showing impairment of the ulna 
manifested by malunion with bad alignment.  As such, a 
compensable disability rating is not warranted for the 
veteran's service-connected residuals of a compound, 
comminuted fracture of the left ulna (Minor).

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions as there is no objective 
medical evidence of record showing additional limitation of 
function due to symptoms that include pain, weakness, 
fatigability, lack of endurance


Left Fifth Metacarpal Fracture

The veteran's service-connected disability, described for 
rating purposes as residuals of a compound, comminuted 
fracture of the left fifth metacarpal (Minor), is currently 
rated as noncompensable under the rating criteria for 
Diagnostic Code 5227.  Diagnostic Code 5227 dictates that 
ankylosis of the ring or little finger warrants a 
noncompensable disability rating.  This is the only 
disability rating available under this Diagnostic Code.  
38 C.F.R. § 4.71(a), Diagnostic Code 5227.  

As noted previously, a February 2003 VA examination report 
shows that there was no clawing of the fingers of the left 
hand.  The left fifth finger was held in abduction, but there 
was full active flexion and extension of the fingers of the 
left hand.  There was no deformity of the left fifth 
metacarpal.  A March 2004 VA examination report notes that 
the veteran's left hand grip was 4 out of 5 and March 2004 
general medical VA examination report reflects that the 
veteran had decreased grip strength in the left hand.  A 
separate March 2004 VA examination report notes the veteran 
had full range of motion of the fifth finger on the left hand 
and full strength in the muscles of the fingers of the left 
hand.  A December 2004 VA examination report notes that the 
veteran's grip was slightly decreased on the left hand.  The 
examiner noted a mild deformity of the head of the first 
metacarpal on the left hand, but stated that there was no 
evidence of acute fracture or dislocation and no significant 
soft tissue swelling.  

In summary, the medical evidence of record appears to show 
that the veteran's left fifth metacarpal is held in abduction 
but still has full range of motion and is without deformity, 
as described in both the February 2003 and March 2004 VA 
examination reports.  As such, the Board finds that there is 
no basis for a disability rating in excess of the currently 
assigned 10 percent.  The Board notes that the note to 
Diagnostic Code 5227 states that evaluation as amputation 
should also be considered as well as additional evaluation 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  The Board 
has considered these factors but finds that additional 
compensation is not warranted as the veteran clearly has full 
range of motion of the fingers of his left hand, including 
the fifth metacarpal, and has only slightly diminished grip 
strength in the left hand.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions as there is no objective 
medical evidence of record showing additional limitation of 
function due to symptoms that include pain, weakness, 
fatigability, lack of endurance.  Moreover, the Board notes 
that the provisions of 38 C.F.R. § 4.40 do not apply when a 
veteran is already rated at the maximum rating for limitation 
of motion.  Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  

Extraschedular Rating Consideration

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran asserts that he is unemployable because of his 
service-connected disabilities in combination; however in 
rating each of the disorders discussed above, it should be 
noted that the record does not include any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings.  The veteran has not required 
frequent periods of hospitalization for any of his 
disabilities and treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  

The Board notes that although the examination report 
demonstrates that the veteran is not capable of physical 
employment, the report also states that there is nothing that 
prevents the veteran from sedentary employment.  The Board 
does not doubt that limitation caused by the veteran's 
service-connected disabilities has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the currently assigned 
schedular ratings adequately reflect the clinically 
established impairment experienced by the veteran and higher 
ratings are denied on an extra-schedular basis.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to an effective date earlier than October 12, 
2004 for the establishment of schedular 100 percent (total) 
disability rating, permanent in nature, is denied.

Entitlement to a higher initial disability rating in excess 
of 10 percent for peripheral neuropathy, left forearm is 
denied.

Entitlement to an initial compensable disability rating for 
post-traumatic peripheral neuropathy, arm in the left lateral 
and medial cutaneous nerve is denied.

Entitlement to a higher initial disability rating in excess 
of 10 percent for post-traumatic peripheral neuropathy, left 
radial sensory is denied.

Entitlement to a higher initial disability rating in excess 
of 10 percent for post-traumatic peripheral neuropathy, left 
ulna sensory distribution of the left forearm is denied.

Entitlement to an initial compensable disability rating for 
post-traumatic peripheral neuropathy, right lateral cutaneous 
nerve of the right thigh is denied.

Entitlement to an initial compensable disability rating for 
post-traumatic peripheral neuropathy, right posterior 
cutaneous of the right thigh and leg is denied.

Entitlement to an initial compensable disability rating for 
post-traumatic peripheral neuropathy, sensory branch of the 
peroneal nerve on the right leg is denied.

Entitlement to a disability rating in excess of 10 percent 
for cicatrices left forearm, volar surface distal third; 
dorsal surface distal third; left arm and hand; left knee is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for residuals of a compound comminuted fracture of the left 
fibula is denied.

Entitlement to a disability rating in excess of 40 percent 
for paralysis common peroneal nerve, right is denied.

Entitlement to a disability rating in excess of 10 percent 
for residuals of a compound comminuted fracture, right femur 
is denied.

Entitlement to a disability rating in excess of 30 percent 
for neuropathy, ulnar nerve, left is denied.

Entitlement to a disability rating in excess of 10 percent 
for sialadenitis left parotid is denied.

Entitlement to a compensable disability rating for residuals 
of compound, comminuted fracture, left ulna (Minor) is 
denied.
Entitlement to a compensable disability rating for residuals 
of fracture of the left fifth metacarpal is denied.


REMAND

The veteran's representative has argued that the veteran is 
entitled to a TDIU rating for the period prior to October 13, 
2004, the effective date for a schedular 100 percent rating.  
Such issue is separate and distinct from the issue of an 
effective date earlier than October 13, 2004 for the 
establishment of a schedular 100 percent (total) rating, 
permanent in nature, addressed above.  The representative 
suggests various effective dates, such as August 2002, March 
2004, April 2004, and May 2004.  In his June 2005 
presentation, the representative alludes to a claim of clear 
and unmistakable error.  However, no specific allegations of 
error have been advanced and it is unclear to which rating 
decision(s) the representative refers.  On remand, the 
representative should be given the opportunity to clarify 
this aspect of the claim.

A review of the claims file reveals that the veteran filed a 
claim for TDIU in October 2003, which, along with a number of 
other issues, was denied by rating action in April 2004 on 
the basis that the veteran was employed on a part-time basis, 
and found by a VA examiner to be capable of sedentary work.  
The veteran was advised the denial and his appellate rights 
by letter dated May 11, 2004.  Received from the veteran in 
July 2004 was a VA Form 21-8940, Veteran's Application For 
Increased Compensation Based on Unemployability, and in 
August 2004 a VA Form 9, in which he again requested a TDIU.  
In a letter of September 2004, the RO attempted to clarify 
which issues the veteran was appealing.  That letter 
specifically advised the veteran that "if you do not respond 
to this request, we will assume you are only appealing the 
denial of individual unemployability."  The response which 
was received in October 2004 did not mention TDIU and neither 
a Statement of the Case (SOC) nor Supplemental Statement of 
the Case (SSOC) was provided to the veteran on that issue.  

Since it appears that the RO has already conceded that a 
timely notice of disagreement to the issue of TDIU was filed 
by or on behalf of the veteran, it is necessary that this 
issue be remanded for issuance of an SOC.  As reflected 
above, in light of the award of a schedular 100 percent, 
effective October 13, 2004, the issue is properly 
characterized as entitlement to a TDIU for the period prior 
to that date.  

In addressing this issue, the RO is also requested to clarify 
from the veteran his recent employment history.  This is 
required since several of his statements appear to provide 
inconsistent information as to his work history and date of 
last employment.  

Accordingly, the case is REMANDED for the following action:

1.  Should it be the intention of the 
representative to claim entitlement to a 
TDIU prior to October 2004 on the basis 
of clear and unmistakable error (CUE), 
the representative should be afforded a 
reasonable period of time to identify the 
decisions in which CUE is claimed, and 
set forth clearly and specifically the 
alleged clear and unmistakable error, or 
errors, of fact of law in the  decision, 
the legal or factual basis for such 
allegations, and why the result would 
have been manifestly different but for 
the alleged error.  Non-specific 
allegations of failure to follow 
regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy such requirement.

2.  The RO should request that the 
veteran provide detailed information as 
to his employment history, the hours 
worked, and the date of his last 
employment.  Any questions or 
inconsistencies in this regard should be 
clarified.

3.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A is fully complied with and 
satisfied with respect to the claims on 
appeal, to include a discussion regarding 
effective dates of awards, as outlined by 
the Court of Appeals for Veterans Claims 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

4.  The RO should issue an appropriate 
SOC in the matter of entitlement to a 
TDIU for the period prior to October 13, 
2004, to include any claims of CUE should 
such be raised.  The veteran and his 
representative must be advised of the 
time limit for filing a substantive 
appeal.  See 38 C.F.R. § 20.302(b).  
Then, only if the appeal is timely 
perfected, this issue is to be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_____________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


